Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is cited in the attached PTO-892 form.
Regarding to claim 1: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that a nucleation estimator module including instructions that, when executed by the one or more processors, cause the one or more processors to (1) compute a reaction energy under user- specified or a set of default thermodynamic conditions and determine a viable subset of reactions, compute similarity values and identify epitaxially matching facets for a plurality of reactants and the target inorganic material and (2) generate and store a nucleation barrier metric for each synthetic reaction of the viable subset of reactions; a competition module including instructions that, when executed by the one or more processors, cause the one or more processors to (1) compute a number of possible thermodynamically competing phases and (2) generate and store a competition metric for each synthetic reaction of the viable subset of reactions; and a recommendation visualizer module including instructions that, when executed by the one or more processors, cause the one or more processors to generate a recommendation plot displaying the nucleation barrier metric and the competition metric for each of the viable subset of reactions and store data of the recommendation plot in a human and/or machine-readable file is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claims 9 and 19: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that the nucleation estimator module being configured for: acquiring enthalpy and entropy data from at least one of the synthesis reaction enumerator module and any of the plurality of material databases and computing a reaction energy under a user-specified or a default thermodynamic condition and storing a viable subset of synthesis reactions where each of the synthetic reactions has a favorable value for the reaction energy; computing similarity values for the reactants and the target inorganic material for each of the synthetic reactions of the viable subset of synthetic reactions from the structural data contained within the synthesis reaction database; and identifying epitaxially matching facets for the reactants and the target inorganic material for each of the synthetic reactions of the viable subset of synthetic reactions within the synthesis reaction database and store as a minimal matching area or a derived metric; computing a nucleation barrier related metric for each synthetic reaction of the viable subset in the nucleation estimator module; computing a number of possible thermodynamically competing phases for each synthetic reaction of the viable subset as a competition metric in a competition module; and outputting results of the nucleation estimator module as the nucleation barrier metric and results from the competing phase module as the competition metric to a recommendation visualizer where the viable subset of synthetic reactions is presented to the user in a mode displaying recommended synthetic reaction is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 2-8 and 10-18 are allowed because they depend directly/indirectly on claim 1 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853